Title: To Thomas Jefferson from Anne Cary Randolph, 26 February 1802
From: Randolph, Anne Cary
To: Jefferson, Thomas


          
            Dear Grand Papa
            Edgehill Feb: 26. 1802
          
          I am very glad that I can write to you I hope you are well we are all perfectly recovered from our whooping cough I thank you for the book you sent me I am translating Justin’s ancient history I want to see you very much believe me Cornelia sends her love to you and has been trying to write to you adieu my Dear Grand Papa believe me your affectionate Grand Daughter
          
            Anne Cary Randolph
          
        